Citation Nr: 0634265	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  99-13 892	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin disease, to 
include tinea versicolor, claimed as due to Agent Orange 
exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma of the left tonsil, claimed as due to Agent Orange 
exposure.

3.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford , Esquire




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1968 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

When the veteran's case was before the Board in March 2003, 
the Board denied the claims of entitlement to skin disease 
and squamous cell carcinoma of the left tonsil, and undertook 
additional development of the claim of entitlement to service 
connection for left ear hearing loss.  The issue of service 
connection for left ear hearing loss was remanded for 
additional development in June 2004.

The veteran appealed the Board's March 2003 decision to the 
Court of Appeals for Veterans Claims (Court).  On March 2, 
2003, the Court issued a decision vacating the Board's March 
2003 decision, and on March 24, 2003 the Court issued a 
mandate.  On June 9, 2006 the Secretary filed an unopposed 
motion to recall the Court's mandate and dismiss the appeal, 
and submitted a copy of the veteran's death certificate 
reflecting that he had died on March [redacted], 2005.  In a July 
2006 order, the Court granted the Secretary's motion to 
recall the Board's decision, recalled its judgement and 
mandate, vacated the Board's March 2003 decision, and 
dismissed the appeal for lack of jurisdiction.




FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1968 to February 1970.

2.  On May 9, 2005 the RO received an application for burial 
benefits and the veteran's death certificate, reflecting that 
the veteran died in March 2005.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died in March 2005, while his 
appeal was before the Court.  As noted above, the Court 
vacated the Board's March 2003 decision and dismissed the 
case for lack of jurisdiction.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).




ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


